
	

113 S462 IS: United States-Israel Strategic Partnership Act of 2013 
U.S. Senate
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 462
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2013
			Mrs. Boxer (for herself,
			 Mr. Blunt, Mr.
			 Manchin, Mr. Cornyn,
			 Mr. Cardin, and Ms. Collins) introduced the following bill; which
			 was read twice and referred to the Committee on Foreign
			 Relations
		
		A BILL
		To enhance the strategic partnership between the United
		  States and Israel.
	
	
		1.Short
			 titleThis Act may be cited as
			 the United States-Israel Strategic
			 Partnership Act of 2013 .
		2.FindingsCongress makes the following
			 findings:
			(1)The people and the Governments of the
			 United States and Israel share a deep and unbreakable bond, forged by over 60
			 years of shared interests and shared values.
			(2)Today, the people and Governments of the
			 United States and Israel are facing a dynamic and rapidly changing security
			 environment in the Middle East and North Africa, necessitating deeper
			 cooperation on a range of defense, security, and intelligence matters.
			(3)From Gaza, Hamas continues to deny Israel’s
			 right to exist and persists in firing rockets indiscriminately at population
			 centers in Israel.
			(4)Hezbollah—with support from Iran—continues
			 to stockpile rockets and may be seeking to exploit the tragic and volatile
			 security situation within Syria.
			(5)The Government of Iran continues to pose a
			 grave threat to the region and the world at large with its reckless uranium
			 enrichment program and defiance of multiple United Nations Security Council
			 resolutions.
			(6)The civil war in
			 Syria is threatening the security of Syria's chemical weapons arsenal, which
			 could be deployed against its own people or fall into the hands of
			 terrorists.
			(7)Given these challenges, it is imperative
			 that the United States continue to deepen cooperation with allies like Israel
			 in pursuit of shared policy objectives.
			3.Statement of
			 policyIt is the policy of the
			 United States—
			(1)to reaffirm the unwavering support of the
			 United States for the security of Israel as a Jewish state;
			(2)to reaffirm the principals and objectives
			 enshrined in the United States-Israel Enhanced Security Cooperation Act of 2012
			 (Public Law 112–150) and ensure its implementation to the fullest
			 extent;
			(3)to reaffirm the importance of the 2007
			 United States-Israel Memorandum of Understanding on United States assistance to
			 Israel and the semi-annual Strategic Dialogue between the United States and
			 Israel;
			(4)to pursue every opportunity to deepen
			 cooperation with Israel on a range of critical issues including defense,
			 homeland, energy, and cyber security;
			(5)to continue to provide Israel with robust
			 security assistance, including for the development, procurement, and
			 maintenance of the Iron Dome Missile Defense System; and
			(6)to support the Government of Israel in its
			 ongoing efforts to reach a negotiated political settlement with the Palestinian
			 people that results in two states living side-by-side in peace and
			 security.
			4.Sense of
			 Congress on Israel as a major strategic partnerIt is the sense of Congress that Israel is a
			 Major Strategic Partner.
		5.Extension of war
			 reserves stockpile authority
			(a)Department of
			 defense appropriations Act, 2005Section 12001(d) of the
			 Department of Defense Appropriations Act, 2005 (Public Law 108–287; 118 Stat.
			 1011) is amended by striking more than 10 years after and
			 inserting more than 11 years after.
			(b)Foreign
			 assistance Act of 1961Section 514(b)(2)(A) of the Foreign
			 Assistance Act of 1961 (22 U.S.C. 2321h(b)(2)(A)) is amended by striking
			 and 2014 and inserting , 2014, and 2015.
			6.Eligibility of
			 Israel for the strategic trade authorization exception to certain export
			 control licensing requirements
			(a)FindingCongress
			 finds that Israel—
				(1)has declared its
			 unilateral adherence to the Missile Technology Control Regime and the Wassenaar
			 Arrangement on Export Controls for Conventional Arms and Dual-Use Goods and
			 Technologies;
				(2)is a party
			 to—
					(A)the Convention on
			 Prohibitions or Restrictions on the Use of Certain Conventional Weapons which
			 may be Deemed to be Excessively Injurious or to Have Indiscriminate Effects,
			 signed at Geneva October 10, 1980;
					(B)the Protocol for
			 the Prohibition of the Use in War of Asphyxiating, Poisonous or Other Gases,
			 and of Bacteriological Methods of Warfare, signed at Geneva June 17, 1925;
			 and
					(C)the Convention on
			 the Physical Protection of Nuclear Material, adopted at Vienna on October 26,
			 1979; and
					(3)is a country with
			 a low risk of diversion of items subject to export controls.
				(b)Eligibility for
			 strategic trade authorization exceptionThe Secretary of Commerce
			 shall take steps to include Israel in the list of countries eligible for the
			 strategic trade authorization exception under section 740.20(c)(1) of title 15,
			 Code of Federal Regulations, to the requirement for a license for the export,
			 reexport, or in-country transfer of an item subject to controls under the
			 Export Administration Regulations, consistent with the obligations of the
			 United States pursuant to international agreements.
			7.Energy, water,
			 homeland security, agriculture, and alternative fuel technologies
			(a)In
			 generalThe President is
			 authorized to carry out United States-Israel cooperative activities and to
			 provide assistance promoting cooperation in the fields of energy, water,
			 homeland security, agriculture, and alternative fuel technologies.
			(b)RequirementsIn carrying out subsection (a), the
			 President is authorized to share and exchange with Israel research, technology,
			 intelligence, information, equipment, and personnel that the President
			 determines will advance the national security interests of the United States
			 and is consistent with the Strategic Dialogue and pertinent provisions of
			 law—
				(1)by enhancing scientific cooperation between
			 Israel and the United States; or
				(2)by the sale, lease, exchange in kind, or
			 other techniques the President determines to be suitable.
				8.Report on
			 Establishment of United States-Israel Center of Excellence on Cyber
			 SecurityNot later than 180
			 days after the date of the enactment of this Act, the President shall submit to
			 Congress a report on the feasibility and advisability of establishing a joint
			 United States-Israel Cyber Security Center for the purposes of sharing and
			 advancing technologies related to the prevention of cybercrimes.
		9.Designation of
			 Israel as Visa Waiver Program CountrySection 217(c)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1187(c)(2)) is amended—
			(1)in the matter
			 preceding subparagraph (A), by inserting subparagraph (G) and
			 after Except as provided in; and
			(2)by adding at the
			 end the following:
				
					(G)IsraelThe
				State of Israel shall be designated as a program country on the date on which
				the Secretary of Homeland Security, after consultation with the Secretary of
				State, certifies that the Government of Israel—
						(i)has complied with
				all of the requirements set forth in subparagraphs (B) through (F); and
						(ii)has made every
				reasonable effort, without jeopardizing the security of the State of Israel, to
				ensure that reciprocal travel privileges are extended to all United States
				citizens.
						.
			10.Report on
			 implementation of section 4 of the United States-Israel enhanced security
			 cooperation Act of 2012Not
			 later than 180 days after the date of the enactment of this Act, the President
			 shall submit to the Committee on Foreign Relations of the Senate, the Committee
			 on Foreign Affairs of the House of Representatives, and the Committees on Armed
			 Services of the Senate and the House of Representatives a comprehensive report
			 on current and future efforts undertaken by the President to fulfill the
			 objectives of section 4 of the United States-Israel Enhanced Security
			 Cooperation Act (22 U.S.C. 8603).
		
